456 F.2d 1021
UNITED STATES of America, Appellee,v.William Earl WHITE, Appellant.
No. 71-1470.
United States Court of Appeals,Eighth Circuit.
March 24, 1972.Rehearing Denied April 17, 1972.

Jerry P. Alt, Des Moines, Iowa, for appellant.
Allen L. Donielson, U. S. Atty., John B. Grier, First Asst. U. S. Atty., Des Moines, Iowa, for appellee.
Before MATTHES, Chief Judge, and LAY and ROSS, Circuit Judges.
PER CURIAM.


1
Appellant was found guilty as charged in an indictment with taking by force and violence the sum of $1,396 from the Solon State Bank, Solon, Iowa, in violation of Title 18, U.S.C. Sec. 2113(d).  He has appealed from the judgment of conviction entered on the jury's verdict.


2
Appellant contends: (1) that the court erred in admitting into evidence certain items seized by the arresting officer because the arrest was illegal, and (2) that the court erred in failing to admonish the jury to disregard improper closing argument by the United States Attorney.  Neither contention has merit and we affirm.


3
The arrest was made pursuant to an arrest warrant.  The warrant was issued upon a verified complaint made by a special agent of the Federal Bureau of Investigation.  Appellant challenges the sufficiency of the complaint on the ground that it is based solely on hearsay statements.  We disagree.


4
The complaint, consisting of nearly 4 typewritten pages, exhaustively documented the information obtained by the special agent who prepared the complaint.  We are satisfied it meets and satisfies the tests enunciated by the Supreme Court of the United States in cases involving probable cause for an arrest and a search and seizure incident thereto.


5
The contention regarding the prosecutor's closing argument is patently frivolous.  We find nothing offensive or prejudicial in any part of the prosecutor's argument.  Therefore, the district court was not required to admonish the jury to disregard the argument.


6
Finding no error, the judgment of conviction is affirmed.